Citation Nr: 9910061	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for residuals of 
a left shoulder injury sustained at the Northport, New York 
VA Medical Center (VAMC) in March 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1971 
to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating action in which 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
shoulder injury sustained at the Northport, New York VAMC in 
March 1993.


FINDING OF FACT

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a left 
shoulder injury sustained at the Northport, New York VAMC in 
March 1993 is not plausible.


CONCLUSION OF LAW

The claim for compensation benefits under 38 U.S.C.A. § 1151 
for residuals of a left shoulder injury sustained at the 
Northport, New York VAMC in March 1993 is not well-grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran is service 
connected for duodenal ulcer disease, rated 10 percent 
disabling; residuals of a right hand injury with metacarpal 
fracture, rated 10 percent disabling; and residuals of a left 
knee injury, rated noncompensably disabling.


The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  If he has not presented 
a well-grounded claim, the claim must fail and there is no 
further duty to assist in the development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the  hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an 


existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358 (b) (c) (1).  38 C.F.R. § 3.358 
(c) (3) (1998) provides that compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.

Following a review of the claims folder, it is the opinion of 
the Board that the veteran has not presented a well-grounded 
claim for residuals of a left shoulder injury sustained at 
the Northport, New York VAMC in March 1993.  The evidence of 
record documents that the veteran was an in-patient at the 
Northport, New York VAMC in March 1993.  On March 16, 1993, 
treatment records noted that the veteran claimed he had 
slipped on some icy steps in the rear of building 64A.  He 
complained of injury to his left lower leg and pain in his 
left shoulder.  The veteran was treated for a mild abrasion 
to his lower left leg.  He exhibited full range of left 
shoulder motion.

VA outpatient treatment records from the Oakland Park, 
Florida VAMC include an October 1994 radiology report of the 
left shoulder.  The x-ray was interpreted to be essentially 
negative with evidence of an old, well-healed fracture of the 
outer third of the left clavicle.  Recorded clinical data 
dated in April 1995 noted full range of motion in the left 
shoulder with no evidence of atrophy.  The veteran had 
presented with complaints of pain in the superior aspect of 
the left clavicle and radiating down into the left forearm 
and fingers.  He dated the onset of his symptoms to two years 
earlier when he had slipped on icy stairs at the Northport, 
New York VAMC in March 1993.  X-rays of the cervical spine 
were reported to be normal.




In an August 1996 letter, Rajesh K. Singh, M.D., a private 
physician, indicated that the veteran had tendonitis of the 
shoulder which could cause pain and discomfort to the 
veteran.  He reported that he did not see any fracture of the 
clavicle.  The letter did not identify whether the report 
pertained to the left or right shoulder.

In summary, it is not disputed that the veteran has a current 
left shoulder disorder or that he reported he sustained a 
left shoulder injury in March 1993 at the time he was an in-
patient at the Northport, New York VAMC.  However, the 
veteran has not presented evidence that any current left 
shoulder disorder is the result of any hospitalization, 
medical or surgical treatment by the Northport, New York 
VAMC.  To the extent that he contends that he is entitled to 
compensation because he sustained a left shoulder injury 
while he was an in-patient at that VA facility, the case law 
of the United States Court of Appeals for Veterans Claims 
(Court) has found otherwise.  In Sweitzer v. Brown, 5 Vet. 
App. 503 (1993), the Court held that entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 are available only when the injury or aggravation of 
injury resulted from the treatment itself; there is no 
entitlement when disability results coincidental with the 
receipt of VA treatment.  In this case, the veteran has 
alleged a left shoulder injury at a VA facility that was not 
associated with any specific VA medical treatment or 
examination.  The Board also notes that there is no statement 
from any medical professional which links the veteran's left 
shoulder disorder to any medical incident of VA 
hospitalization.  Against this background, the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left shoulder disorder 
is not well-grounded and the appeal is denied.

Insofar as the veteran contends that VA had a duty to insure 
his safety while he was an in-patient at the VA facility in 
March 1993, the Court has held that the appropriate basis for 
recovery in that situation would be a suit against the United 
States under the Federal Tort Claims Act (28 U.S.C.A. 
§ 1346(b), 2672-2680), and not under the provisions of 
38 U.S.C.A. § 1151.  Sweitzer, supra at 506.



ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a left shoulder injury sustained at 
the Northport, New York VAMC in March 1993 is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

